              Case 2:19-cv-01959-MJP Document 35 Filed 08/20/21 Page 1 of 2



1
                                                                 The Honorable Marsha J. Pechman
2

3

4
                              UNITED STATES DISTRICT COURT
5                            WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
6

7
      PeopleTech Group, Inc.,

8           Plaintiff,                            Civil Action No. 19-1959-MJP

9     v.                                          ORDER
10    United States Department of Homeland
      Security, et al.,
11

12          Defendants.
13

14          For good cause shown, the Court GRANTS Defendants’ stipulated motion to further

15   modify the briefing schedule for the parties’ cross motions for summary judgment. It is hereby

16   ORDERED that the parties shall comply with the following deadlines for the remaining cross-
17
     motions-for-summary-judgment briefing schedule:
18
            Defendants’ Cross Motion for Summary Judgment and                     August 25, 2021
19          Opposition to Plaintiff’s Motion

20          Plaintiff’s Opposition to Defendants’ Cross Motion and             September 22, 2021
            Reply in Support of Plaintiff’s Motion
21

22          Defendants’ Reply in Support of their Cross Motion                    October 20, 2021

23   IT IS SO ORDERED.
24

25

26
               Case 2:19-cv-01959-MJP Document 35 Filed 08/20/21 Page 2 of 2



1    Presented by:
2
     /s/ Joshua S. Press
3
     Joshua S. Press
4
     Attorney for Defendants
5

6

7
     Dated: August 20, 2021

8

9
                                                A
                                                Marsha J. Pechman
10                                              United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
